DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Notice to Applicant
The following is a Notice of Allowance responsive to Applicant’s communication of 4/30/21. Claims 1-5, 9, 11-15, 19, and 21-28 are pending in the application and have been allowed below. 

Information Disclosure Statement
The information disclosure statement (IDS) filed 2/27/21, 4/16/21, and 5/17/21 are considered. 

Response to Amendment
Applicant’s amendments are acknowledged.
The 35 USC § 101 rejections were withdrawn in light of Applicant's amendments and the Remarks of 1/4/19 (see pages 10-11). Specifically, the claim now recites that it classified by a machine learning process a first set of data points and a second set of data points, classifying the data points, training a forecasting model based on a trend, and deploy or consolidate computing resources based on the trained forecast model recited. Thus, the claimed solution is rooted in computing technology similar to DDR, and the claim is also similar to Diamond v. Diehr for improving another technology. 
The double patenting rejection was withdrawn in light of the terminal disclaimer filed 1/4/19, and approved on 1/15/19, with regards to 15/266,971. 

Allowable Subject Matter
Claims 1-5, 9, 11-15, 19, and 21-28 are now allowed over the prior art. 
For claim 1, in the art of forecasting for computing resource usage, claim 1 recites: 
1) classifying, by a machine-learning process, a first set of data points within a set of time-series data as sparse seasonal highs and a second set of data points within the set of time-series data as dense seasonal highs, wherein the sparse seasonal highs have a duration less than a threshold within a seasonal period, wherein the dense seasonal highs have a duration that satisfies the threshold within the seasonal period; 
2) determining a set of pairwise slopes for data point pairs formed from data points that are in the first group of data points representing sparse seasonal highs… and that are separated by at least one cycle of the seasonal period; 
3) assigning a respective weight to each respective pairwise slope in the set of pairwise slopes as a function of which seasonal cycle each data point used to compute the respective pairwise slope is in relative to other data points in the first group, wherein data points in a first seasonal cycle are assigned a first weight and wherein data points in a second seasonal cycle are assigned a second weight that is different than the first weight; 
4) determining a cumulative weight for the sparse seasonal highs that is a balance for a cumulative total obtained by aggregating the respective weight for each respective pairwise slope in the set of pairwise slopes; 
5) determining, based at least in part on the cumulative weight for the sparse seasonal highs and the plurality of pairwise slopes constrained to the set of pairwise slopes for data point pairs formed from data points that are in the first group of data points…, a representative trend rate for the seasonal highs; generating based on the representative trend rate a set of forecasted sparse seasonal high values; and 
6) deploying or consolidating at least one computing resource to account for projected resource utilization in the set of forecasted sparse seasonal high values.

The closest prior art is:

Chu (US 2016/0342909) – discloses that some seasons have unusually high or low values (See par 38, 52).

Chan ‘714 (US 2014/0310714) – discloses having periodic seasonal cycles (See par 61) and discontinuities (See par 62).

Suntinger, “Trend-based similarity search in time-series data,” 2010, Second International Conference on Advances in Databases, Knowledge, and Data th paragraph) as well as having an extreme values average (See page 101).

Karlsson (US 2013/0080374) – discloses using intermediate computed values of intercept and slope (see par 67) and initializing to a median of estimate vectors (See par 68).

Chan ‘235 (US 2014/0310235) – discloses looking at seasonal trending and outliers to indicate anomalies (See par 365, 371) such as in shared memory situations.

Greunen, “Forecasting Methods for Cloud Hosted Resources, a comparison,” 2015, 11th International Conference on Network and Service Management (CNSM), pages 29-35 – [7-page NPL uploaded in ‘987 file on 4/19/19] –discloses dynamic resource availability and auto-scaling to handle fluctuations in workload presented to clouds (See page 29); having seasonal/cyclic workloads (See page 30).

Herbst, “Self‐adaptive workload classification and forecasting for proactive resource provisioning”, 2014, ICPE’13, pages 187-198 – [12-page NPL uploaded in ‘987 file on 2/29/20] – discloses looking at burstiness and noise of workloads (See FIG. 3, page 188) and using forecast results for anomaly detection (See page 188); where workloads are time series decomposed into trend, season, and noise (See page 188-

Cremonesi (US 2016/0105327) – discloses having prediction bands with confidence on the error of prediction (See par 66).

Yin, “System resource utilization analysis and prediction for cloud based applications under bursty workloads,” 2014, Information Sciences, Vol. 279, pages 338-357 – [20-page NPL uploaded in ‘987 file on 8/7/20] – discloses prediction under bursty workloads (See abstract) but does not disclose significance related to seasonality or trending.

However, regarding claim 1, none of the above cited prior art, singularly or in combination, teach or fairly suggest, the combination of, in the context of computing resource usage: 1) classifying, by a machine-learning process, a first set of data points within a set of time-series data as sparse seasonal highs and a second set of data points within the set of time-series data as dense seasonal highs, wherein the sparse seasonal highs have a duration less than a threshold within a seasonal period, wherein the dense seasonal highs have a duration that satisfies the threshold within the seasonal period; 2) determining a set of pairwise slopes for data point pairs formed from data points that are in the first group of data points representing sparse seasonal highs… and that are separated by at least one cycle of the seasonal period; 3) assigning a respective weight to each respective pairwise slope in the set of pairwise slopes as a function of which seasonal cycle each data point used to compute the respective pairwise slope is in relative to other data points in the first group; 4) determining a cumulative weight for the sparse seasonal highs that is a balance for a cumulative total obtained by aggregating the respective weight for each respective pairwise slope in the set of pairwise slopes; 5) determining, based at least in part on the cumulative weight for the sparse seasonal highs and the plurality of pairwise slopes constrained to the set of pairwise slopes for data point pairs formed from data points that are in the first group of data points…, a representative trend rate for the seasonal highs; generating based on the representative trend rate a set of forecasted sparse seasonal high values; and 6) deploying or consolidating at least one computing resource to account for projected resource utilization in the set of forecasted sparse seasonal high values, as recited in independent claim 1. 
Independent claims 11 and 24 recites similar limitations as claim 1. All other claims depend from claims 1, 11, and 24.
Nor does the remaining prior art of record remedy the deficiencies found in the cited prior art. Furthermore, neither the prior art, the nature of the problem, nor knowledge of a person having ordinary skill in the art provides for any predictable or reasonable rationale to combine prior art teachings to make the entire claim obvious. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN R GOLDBERG whose telephone number is (571)270-7949.  The examiner can normally be reached on 830AM - 430PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/IVAN R GOLDBERG/Primary Examiner, Art Unit 3619